Name: Commission Regulation (EC) No 3332/94 of 21 December 1994 amending Regulation (EEC) No 2137/93 fixing the export refunds in the wine sector and Regulation (EEC) No 2253/92 laying down detailed rules for implementing the specific arrangements for supplying the Canary Islands with products of the wine-growing sector
 Type: Regulation
 Subject Matter: agricultural activity;  regions of EU Member States;  trade;  tariff policy;  beverages and sugar;  trade policy
 Date Published: nan

 No L 350/56 Official Journal of the European Communities 31 . 12. 94 COMMISSION REGULATION (EC) No 3332/94 of 21 December 1994 amending Regulation (EEC) No 2137/93 fixing die export refunds in the wine sector and Regulation (EEC) No 2253/92 laying down detailed rules for implementing the specific arrangements for supplying the Canary Islands with products of the wine-growing sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EC) No 1 891 /94 (2), and in particular Article 56 (4) thereof, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products (3), as last amended by Commission Regulation (EEC) No 1974/93 (4), and in particular Articles 3 (4) and 7 (2) thereof, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (*), as last amended by Commission Regulation (EC) No 31 15/94 (*), and in particular Article 15 thereof, Whereas Council Regulation (EEC) No 2658/87 established a goods nomenclature, hereinafter called the 'combined nomenclature', to meet, at one and the same time, the requirements both of the Common Customs Tariff and of the external trade statistics of the Com ­ munity ; Whereas Article 12 of Regulation (EEC) No 2658/87 provides for the Commission to adopt each year by means of a Regulation, to apply from 1 January of the following year, a complete version of the combined nomenclature together with the corresponding autonomous and conven ­ tional rates of duty of the Common Customs Tariff, as it results from measures adopted by the Council or the Commission ; Whereas, as a consequence, it is necessary to express the descriptions of goods and tariff heading numbers which appear in Commission Regulation (EEC) No 2137/93 of 28 July 1993 fixing the export refunds in the wine sector and repealing Regulation (EEC) No 646/86 Q, as last amended by Regulation (EC) No 2938/94 (8) and Commission Regulation (EEC) No 2253/92 of 31 July 1992 laying down detailed rules for implementing the specific arrangements for supplying the Canary Islands with products of the wine-growing sector f), as last amended by Regulation (EC) No 1818/94 (10) according to the terms of the combined nomenclature ; whereas these adaptations do not call for any amendment of substance ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 2137/93 is replaced by Annex I to this Regulation. Article 2 Annexes I and II of Regulation (EEC) No 2253/92 are replaced by Annexes II and III to this Regulation . Article 3 This Regulation shall enter into force on 1 January 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1994. For the Commission Rene STEICHEN Member of the Commission ( 1) OJ No L 84, 27. 3 . 1987, p. 1 . (2) OJ No L 197, 30 . 7. 1994, p. 42. (3) OJ No L 173, 27. 6. 1992, p. 13. (4) OJ No L 180, 23 . 7. 1993, p. 26. 0 OJ No L 256, 7. 9 . 1987, p. 1 . 0 OJ No L 191 , 31 . 7. 1993, p. 91 . (8) OJ No L 310, 3. 12. 1994, p. 9. (9) OJ No L 219, 4. 8 . 1992, p. 30 . (10) OJ No L 190, 26. 7. 1994, p. 3.i6) OJ No L 345, 31 . 12. 1994, p. 1 . 31 . 12. 94 Official Journal of the European Communities No L 350/57 ANNEX I 'ANNEX CN code Product code For export to (') Refund 01 ; 09 ECU 3,96/hl 01 ECU 1,30/%/vol/hl (2) 09 ECU 1,19/%/vol/hl (2) 01 ; 09 ECU 3,96/hl 01 ; 09 ECU 12,42/hl 01 ; 09 ECU 3,96/hl 01 ECU 1,30/%/vol/hl (2) 09 ECU 1,19/%/vol/hl (2) 01 ; 09 ECU 3,96/hl 01 ; 09 ECU 12,42/hl 2204 21 79 110 2204 21 83 2204 21 79 190 2204 21 80 2204 21 83 2204 21 84 2204 21 79 910 2204 21 94 - 910 2204 21 98 2204 29 62 110 2204 29 64 2204 29 65 2204 29 83 2204 29 62 190 2204 29 64 2204 29 65 2204 29 71 2204 29 72 2204 29 75 2204 29 83 2204 29 84 2204 29 62 910 2204 29 64 2204 29 65 2204 29 94 910 2204 29 98 (') The destinations are as follows : 01 All countries of the African continent with the exception of those explicitly excluded under 09 ; 09 All other destinations with the exception of the following third countries and territories :  all countries of the American continent within the meaning of Commission Regulation (EEC)  Morocco,  Republics of Serbia and Montenegro,  Slovenia,  South Africa,  Switzerland,  the former Yugoslav Republic of Macedonia,  Tunisia,  Turkey. No 208/93 (OJ No L 25, 2. 2. 1993, p. 11 ),  Algeria,  Australia,  Bosnia-Herzegovina,  Croatia,  Cyprus,  Israel, (2) Total alcoholic strength by volume as defined in Annex II to Regulation (EEC) No 822/87. Note : The product codes are defined in Commission Regulation (EEC) No 3846/87 (OJ No L 366, 24. 12. 1987, p. 1 ), as last amended by Regulation (EEC) No 3329/94 (see page 50 in this Official Journal).' No L 350/58 Official Journal of the European Communities 31 . 12. 94 ANNEX II 'ANNEX I Quantities of die forecast supply balance for the Canary Islands of products of the wine-growing sector for die period 1 September 1994 to 31 August 1995 (in hectolitres) CN code Description of goods Volume ex 2204 21 79 Wines : ex 2204 21 802204 21 83   Originating in third countries : wines bearing only the name ofCX -,1 QA the country of origin with no other indication or geographical 6X 2204 21 84 j » . ¢designation   Originating in the Community : table wine within the meaning of point 13 of Annex I to Regulation (EEC) No 822/87 ex 2204 29 62 Wines : ex 2204 29 64   Originating in third countries : wines bearing only the name of the country of origin with no other indication or geographical 129 500 129 500 245 000' designation ex 2204 29 65 ex 2204 29 71 ex 2204 29 72 ex 2204 29 75 ex 2204 29 83 ex 2204 29 84   Originating in the Community : table wine within the meaning of point 13 of Annex I to Regulation (EEC) No 822/87 31 . 12. 94 Official Journal of the European Communities No L 350/59 ANNEX III 'ANNEX II Amounts of aid payable in respect of the products referred to in Annex I and coming from the Community market (in ECU) Product codes (') Note Amounts of aid applicableto products coming from the Community 2204 21 79 110 (2) 3,96 2204 21 79 190 (3) 1,19 2204 21 79 910 (2) 3,96 2204 21 80 190 (3) ^ 1,19 220421 83 110 (2) 3,96 2204 21 83 190 (3) 1,19 2204 21 84 190 (3) 1,19 2204 29 62 110 (2) 3,96 2204 29 62 190 (3) 1,19 2204 29 62 910 (2) 3,96 2204 29 64 110 (2) 3,96 2204 29 64 190 (3) 1,19 2204 29 64 910 (2) 3,96 2204 29 65110 (2) 3,96 2204 29 65 190 (3) 1,19 2204 29 65 910 (2) 3,96 2204 29 71 190 (3) 1,19 2204 29 72190 (3) 1,19 2204 29 75 190 (3) 1,19 2204 29 83 110 (2) 3,96 2204 29 83 190 (3) 1,19 2204 29 84190 (3) 1,19 (') The product codes are defined in Commission Regulation (EEC) No 3846/87 (OJ No L 366, 24. 12. 1987, p. 1 ), as last amended by Regulation (EC) No 3329/94 (see page 50 in this Official Journal). (2) Ecu per hectolitre of product. (3) Ecu per % volume and per hectolitre of product (total alcoholic strength by volume as defined in Annex II to Regulation (EEC) No 822/87).'